NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
Acknowledgment is made to the amendment received 3/3/2021.
Applicant’s amendments to the claims are sufficient to overcome the claim objections set forth in the previous office action. 
Applicant’s arguments regarding the 35 USC 112(b)/second paragraph rejection of claim 24 is persuasive.  The rejection is withdrawn.
Applicant’s amendments to and/or cancellation of the claims are sufficient to overcome the remaining claim objections and 35 USC 112(b)/second paragraph rejections set forth in the previous office action. 

Reasons for Allowance
As for claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “n interchangeable tool assembly configured to be releasably coupleable to a handle assembly comprising a drive system, the interchangeable tool assembly comprising: a first jaw configured to support a staple cartridge during a first time period and a radio- frequency cartridge during a second time period, wherein the first jaw defines an elongate channel defining a recess and configured to accommodate the staple cartridge and the radio- frequency cartridge, wherein the elongate channel comprises a flexible channel circuit positioned within the recess and configured to power the radio-frequency cartridge when the radio-frequency cartridge is installed in the elongate channel, wherein the flexible channel circuit comprises an exposed contact that extends out of the recess and is folded over and directly attached to an upper edge of the elongate channel; a second jaw coupled to the first jaw, wherein the second jaw comprises an outer tissue contacting surface and a plurality of staple forming pockets configured to form staples driven from the staple cartridge, wherein each staple forming pocket of the plurality of staple forming pockets comprises an inner staple forming surface; a first electrically insulative material covering segments of the outer tissue contacting surface of the second jaw outside the staple forming pockets, wherein the inner staple forming surface of at least one of the staple forming pockets is electrically conductive and defines a return path for radio-frequency energy delivered by the radio-frequency cartridge; a shaft member configured to be moved axially within the interchangeable tool assembly, the shaft member comprising an attachment portion, the attachment portion configured to engage the drive system of the handle assembly; and 
The closest prior art is regarded as Evans et al. (2013/0046306, previously cited) who teaches a flexible channel circuit (140) configured to power a radio-frequency cartridge (220) when the cartridge (220) is inserted into the channel (142) of a first jaw (120).  Evans et al. fails to specifically teach the flexible channel circuit comprising an exposed contact that “extends out of the recess” and is also “folded over and directly attached to an upper edge” of the channel. 
Claims 1, 4, 6-13, 15-17 & 20-25 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-12131213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794